BIEHN, J.,
Petitioner appealed to this court from an order of the Department of Transportation of the Commonwealth of Pennsylvania suspending his driver’s license for one year pursuant to section 1539 of The Vehicle Code, Suspension of Operating Privilege on Accumulation of Points. 75 Pa. C.S. §1539. A hearing was held on February 11, 1985. Based on the record before us, we deny petitioner’s appeal.
Section 1539 provides for the suspension of a person’s operating privileges when that person’s driving record shows an accumulation of 11 points or more. Any subsequent suspension, after a third suspension, should be for a period of one year. 75 Pa. C.S. §1539.
A review of petitioner’s driving record shows that petitioner’s license has been suspended more than three times. It also shows that petitioner accumulated 11 points as of the violation date of October 10, 1983.
Petitioner argues that he is entitled to a three-point reduction due to the fact that he committed no violations between October 10, 1983 and October 10, 1984. Section 1537 provides for such a reduction as follows:
“(a) General rule. — Points recorded against any person shall be removed at the rate of three points for each 12 consecutive months in which such person has not committed any violation which results in the assignment of points or in suspension or revocation under this chapter. Removal of points is gov*289erned by the date of violation.” 75 Pa. C.S. §1537.
Petitioner argues that this three-point reduction should be applied to his 11 points even though he earned the three points after the October 10, 1983 violation. We disagree. Although the conviction, processing and assignment of points stemming from the October 10, 1983 violation were not complete until October of 1984, petitioner is not entitled to a reduction of his 11 points due to after-earned credits.
Our Commonwealth Court has addressed this issue in reference to sections 1537 and 1539 and stated:
“[A]n operator is not entitled to after-earned credits where there is an accumulation of 11 or more points with reference to the violation dates, which set the determinative time frame regardless of the subsequent confirmatory conviction dates. . . . The present statute, as we have read it, does not permit a motorist to avoid a point-accumulation suspension as a result of delay between violation dates and conviction dates.” (Citations omitted.) Commonwealth of Pennsylvania, Department of Transportation, Bureau of Traffic Safety v. Buono, 64 Pa. Commw. 118, 119, 439 A.2d 882 (1982).
Therefore, petitioner is not entitled to have his three-point credit earned for the violation-free year from October, 1983 to October, 1984 applied to the 11 points he accumulated as of October 10, 1983.
Accordingly, we enter the following
ORDER
And now, this February 27, 1985, it is hereby ordered and directed that the above appeal is denied and the order of license suspension issued by the Pennsylvania Department of Transportation is reinstated.